Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The Examiner relies upon the reasons presented by Applicant as providing the distinctions for patentability, particularly the following remarks.  Owen does not disclose inserting its “reverse field exposure” (alleged “dummy pattern”) into an IC design layout to increase a pattern density of the IC design layout to greater than or equal to a threshold pattern density, thereby generating a modified IC design layout, as recited in Independent Claim 1. Second, Owen at column 6, line 39 - column 7, line 3 discloses two exposures (which can be performed concurrently) - a first exposure by an electron beam (e.g., “the circuit pattern regions (i.e., regions KLMN and PQRSTU) are first exposed by the electron beam”) and a second exposure by a second electron beam (e.g., “the reverse field pattern . . . consists of the region ABCD excluding the regions KLMN and PQRSTU,” “[t]he intensity and width of the beam are then adjusted so that the total energy distribution which results in each pixel which is exposed closely approximates the backscattered energy distribution,” “the reverse field pattern is exposed by this adjusted beam,” and “the exposure of the reverse field pattern results in an energy distribution in the resist which complements the backscattered energy distribution (produced by the proximity effect during the exposure of the circuit pattern) to produce the essentially constant second component”).  Owen does not disclose reducing an exposure dose for forming circuit pattern regions, and thus fails to disclose “the electron beam lithography system implement a second exposure dose that is less than the first exposure dose to form the target pattern on the work piece based on the modified IC design layout”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737